Citation Nr: 1210169	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  10-21 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to January 1954, to include service in Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 RO decision.  The Veteran presented sworn testimony in support of his appeal during a January 2012 hearing before the undersigned.  The matter was advanced on the Board's docket in response to a motion by the Veteran's representative.  The appeal has received expedited treatment since that time.


FINDING OF FACT

The Veteran's tinnitus originated in service through exposure to acoustic trauma.


CONCLUSION OF LAW

Tinnitus is due to injury or disease incurred in service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The record reflects that the Veteran was informed of these elements with regard to his claim in a letter of April 2009 prior to the initial adjudication of his claim.  

The Board notes that the Veteran's service treatment records are unavailable, apparently due to fire at the National Personnel Records Center.

In any event, and as discussed below, service connection is warranted for the disability at issue.  Consequently, any failure in the duty to notify or assist is harmless.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

The Veteran asserts, in written statements, and during his hearing testimony, that he has experienced tinnitus ever since he was subject to loud noise in the form of artillery gunfire in Korea.  A written statement submitted by a friend of the Veteran substantiates that the Veteran has complained of tinnitus since he returned from Korea.  In a May 2009 statement, the Veteran explained that he had not filed a claim for VA benefits until the present time because had had never wanted to ask for a handout, but due to physical and medical problems his wife was experiencing, he now needs assistance and "monetary compensation to help get me through the rest of my life with dignity and enable me to continue taking care of my wife."

The Veteran's treating physician has submitted several statements corroborating that the Veteran has current hearing loss and tinnitus and linking both conditions to noise exposure during his military service, given that the Veteran had no appreciable noise exposure since leaving military service.

The Veteran's statements attesting to his noise exposure during service and to his tinnitus since service are considered credible.  His hearing testimony is deemed helpful to the Board and credible insofar as it comports with the medical evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  That he currently has tinnitus and that tinnitus is medically linked to noise exposure during service is confirmed by the doctor statements of record.  Thus, the in-service event, the current disability, and the medical nexus requirements have all been satisfied.  The evidence supports the Veteran's claim and service connection for tinnitus is warranted.  The benefit sought is therefore granted.


ORDER

Service connection for tinnitus is granted.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


